Detailed Action
This is the original office action for US application number 16/423,465. Claims are evaluated as originally filed on May 28, 2019. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,307,216, i.e. application no. 14/381,620. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant case appear to be a genus of those of the issued patent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to “thereonto over” in line 8 and if such is intended to be onto or over. Examiner is interpreting this as referring to, and suggests amending as, “the light transmissive pane being light diffusive so as to diffuse light transmitted thereonto 
Claim(s) 2-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base and/or intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 2, 4, and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cucchi et al. (US 5,605,393, hereinafter “Cucchi”) in view of Faries et al. (US 2004/0208780, hereinafter “Faries”).
As to claims 1, 2, 4, and 5, Cucchi discloses a support assembly (Figs. 3-8) capable of use for surgical instruments (col. 1 line 21 discloses supporting the weight of the animal/patient) and capable of use for supporting surgical instruments (col. 1 line 21 discloses supporting the weight of the animal/patient), the assembly comprising: an claim 2, Cucchi discloses means (switch of col. 2 lines 13-15) capable of use for adjusting the intensity of said generated light (col. 2 lines 13-15). As to claim 4, Cucchi discloses that said support surface is capable of being sterilized (col. 1 lines 56-59 disclose easy to clean to prevent urine from damaging the panel, col. 4 lines 23-24 disclose a plastic material). As to claim 5, Cucchi discloses that said light transmissive pane is capable of being releasably fixed to said enclosure (Figs. 7 and 8, col. 2 lines 9-10 and col. 3 lines 50-51 disclose that it is removable).
Cucchi is silent to a surgical drape resting on, and disposed across, at least a portion of said light transmissive pane. However, Cucchi does disclose that the assembly must prevent urine from damaging the assembly and be easily cleaned (col. 1 lines 56-60).
Faries teaches a similar support assembly (Fig. 2) capable of use for surgical instruments (¶28 discloses that the portion of drape 30 disposed in pane 20 serves as a sterile container or receptacle for sterile liquid and medical instruments) and capable of use for supporting surgical instruments (¶28), the assembly comprising: an enclosure (18, 27, 29, 25, 21) including a plurality of sidewalls (18) perimetrically bounding an interior volume (volume just above base 29 and within sidewalls 18, Fig. 2) and a base (29, 27) partially enclosing a bottom of said interior volume (Fig. 2), said enclosure defining an opening (just above the interior volume and defined by sidewalls 18 as 
One of ordinary skill in the art at the time of the invention would have been motivated to modify the assembly as disclosed by Cucchi by adding the drape resting on the pane as taught by Faries in order to cover the controller housing (Faries ¶s 28 and 29, Cucchi Figs. 3-5), enhance patient safety by disposing after a single use (Faries ¶28), and to detect the presence of liquid and/or leaks within the drape container to maintain drape integrity and sterility (Faries ¶30), i.e. to keep the support structure clean, simplify clean up between animals/patients via disposal of the barrier, and detect liquid to notify the operator of the presence of urine, which is possibly ejected by the animal/patient (Cucchi col. 1 line 56). 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cucchi and Faries in view of Alberghetti et al. (US 2010/0259148, hereinafter “Alberghetti”).
As to claim 3, the combination of Cucchi and Faries discloses the invention of claim 1 and that the assembly must be easily cleaned and prevent urine from damaging the assembly (Cucchi col. 1 lines 57-60) and the support surface is a plate capable of being deformed by heat (Cucchi col. 3 lines 57-58).

Alberghetti teaches a support assembly (Figs. 1-3) comprising: an enclosure (2) including a plurality of sidewalls (walls of 2 and 4 as shown in Fig. 1) perimetrically bounding an interior volume (Fig. 1) and a base (5) enclosing a bottom of said interior volume (Figs. 1-3), said enclosure defining an opening (above interior volume portion above 5, Figs. 1 and 3) adjacent to said interior volume (as defined); a light transmissive pane (18) located at least partially across said opening (Figs. 1-3) and defining a support surface (top surface of 18 as shown in Figs. 1 and 3); light means (15, ¶s 42 and 61) located inside said interior volume of said enclosure (Figs. 1-3) capable of generating light to be transmitted through said light transmissive pane (¶61); at least a portion of said light transmissive pane defining the support surface which is capable of use for supporting surgical instruments (Figs. 1-3, ¶61), wherein light generated by said light means transmits through said pane (Figs. 1-3, ¶10) capable of use to provide backlighting to any supported surgical instruments (Figs. 1-3, ¶s 10 and 59); wherein said support surface is seamless (Figs. 2 and 3).
It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the support surface of the combination of Cucchi and Faries without seams as taught by Alberghetti, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a support surface that protects lighting means from 

Allowable Subject Matter
Claims 6 would be allowable if rewritten as suggested or consistent with the interpretation set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action for the base claim and any intervening claims
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775